Citation Nr: 1212443	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for fibromyalgia.
 
2.  Entitlement to a rating in excess of 10 percent for residuals of a low back injury from January 1, 2007 to June 25, 2011.
 
3.  Entitlement to a rating in excess of 20 percent for a myofascial pain syndrome (previously styled as residuals of a low back injury) from June 26, 2011.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1981 to October 1991. 
 
This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of October 1999 and December 2006 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  The former denied entitlement to service connection for the low back disorder, and the latter denied entitlement to direct service connection for fibromyalgia.  A November 2005 rating decision granted service connection for the low back residuals and assigned an initial 10 percent evaluation, effective May 1997, and the Veteran appealed the initial evaluation. 
 
The Veteran appeared at a Travel Board hearing in January 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file. 
 
Documents in the claims file note the Veteran's low back claim as an appeal from a 2005 rating decision that denied a claim received by VA in March 2004.  The Veteran, however, submitted a timely September 2000 appeal to an October 1999 rating decision, and a statement of the case was issued in December 2001.  The U.S. Postal Service, however, returned the statement of the case to VA as undeliverable as addressed, and the claims file does not indicate the statement of the case was remailed to the address later noted as the Veteran's then current address of record.  Thus, the Veteran's July 2007 substantive appeal perfected his appeal to the October 1999 rating decision.  Consequently, there is no unprocessed appeal related to the low back residuals.  This fact was apparently recognized by the RO, as the effective date of the grant of service connection, May 1997, is the date the Veteran's initial claim was received.  See 38 C.F.R. § 3.400 (2011).
 
The Board notes the Veteran perfected separate appeals related to the evaluation of a respiratory disorder and receipt of additional payment for dependent children.  As concerns the former, the Veteran asserted he should be service connected for asthma and rated at 30 percent.  A February 2003 rating decision granted the benefit and informed the Veteran his appeal was deemed resolved.  There is no record that the appellant subsequently filed a timely notice of disagreement.  The status of dependents issue was also resolved by the RO by granting the benefit sought.  Thus, those issues are deemed resolved, they are not before the Board, and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 
 
A September 2004 rating decision denied entitlement to service connection for bilateral knee degenerative joint disease.  In October 2004, the Veteran submitted a timely notice of disagreement.  The RO mailed  a Statement of the Case in November 2005.  The Veteran did not thereafter perfect a substantive appeal regarding his knee claims.
 
This appeal was previously before the Board in May 2010.  The Board remanded the claim so that the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The evidence shows that the Veteran is currently service connected for "chronic diarrhea, tension headaches, and recurrent arthralgias as due to undiagnosed illness," effective May 15, 1997.  His March 2004 claim asserted that his symptoms met the criteria for fibromyalgia, and he requested entitlement to n increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025, for fibromyalgia.  The September 2004 rating decision granted entitlement to an increased rating for his undiagnosed illness but specifically denied entitlement to service connection for fibromyalgia.  
 
An August 2005 examination report notes the examiner opined that no evidence of fibromyalgia was found.  The examiner noted that a number of the Veteran's claimed symptoms manifested prior to the Persian Gulf War which, he noted, did not comply with one of the criteria needed to find an undiagnosed illness.  The examiner, however, inaccurately noted that the Veteran was "given a diagnosis of fibromyalgia once in the military, but that was prior to the Gulf War."  While there are special provisions under 38 U.S.C.A. § 1117 (West 2002) pertaining to presumptive service connection for fibromyalgia as an undiagnosed illness, as noted in the May 2010 Board remand, the Veteran is also seeking entitlement to service connection for fibromyalgia on a direct basis.  See 38 C.F.R. § 3.303.  Notably, a June 2004 examination diagnosed the Veteran with fibromyalgia, but the 2005 examiner neither noted nor commented on the 2004 examination findings.  
 
In May 2010, the Board directed the Appeals Management Center (AMC) to:
 
Refer the claims file to the examiner who conducted the August 2005 fibromyalgia examination, or an equally qualified physician.  Ask the physician to review the claims file and this remand and opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's objective symptoms meet the criteria for a diagnosis of fibromyalgia.  If so, is there at least a 50-50 probability it is related to symptoms manifested during his active service, or is otherwise related to his active service.  Any opinion should be fully explained and the rationale provided.  The examiner should specifically note and comment on the June 2004 diagnosis of fibromyalgia.  If an examiner other than the one who conducted the August 2005 VA fibromyalgia examination reviews the claims file, he/she is asked to comment on both examinations and diagnoses.  
 
In July 2010, the Veteran was afforded a VA examination.  Notably, the claims file was not then provided to the examiner, and thus he was unable to "validate any claims or assertions," nor ask the Veteran "any questions about discrepancies."  The examiner diagnosed fibromyalgia and low back pain with degenerative disc disease.  He stated he was unable to distinguish between the Veteran's chronic low back pain which is due to his low back injury residuals and that which is due to his arthralgias because he did not have access to the claims file.  
 
In October 2010, the July 2010 examiner provided an addendum after review of the Veteran's claims file.  He found that the Veteran did not have fibromyalgia because "he was given a diagnosis of fibromyalgia once in the military, but that was prior to the Gulf War."  He also noted that x-rays of the Veteran's spine were unremarkable for his age.  Thus, the examiner changed the diagnosis to myofascial pain syndrome.  He did not comment on the difference between the Veteran's low back pain due to a low back injury and any low back pain associated with his service-connected arthralgias.  The examiner also did not address the Veteran's claim of entitlement to service connection for fibromyalgia on a direct basis.  The examiner also inaccurately re-asserted the Veteran was diagnosed with fibromyalgia in service.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the Veteran should be afforded an additional VA examination. 
 
In a December 2011 rating decision, the AMC assigned a 20 percent rating for myofascial pain syndrome, previously rated as residuals of a low back injury.
 
When the Veteran was granted service connected for "chronic diarrhea, tension headaches and recurrent arthralgias," the RO noted that the disability did not have its own evaluation criteria assigned in the VA regulations, and so a closely related disease was used.  The provisions of 38 C.F.R. § 4.20 provide that when an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  

Here, the Veteran is currently in receipt of a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (the Diagnostic Code for fibromyalgia).  The Veteran's myofascial pain syndrome is rated under the General Formula for Diseases and Injuries of the Spine.  He seeks entitlement to service connection for fibromyalgia, which is inextricably intertwined with his claim of entitlement to an increased rating for low back residuals; his claim of entitlement to an increased rating for myofascial pain syndrome, and his previously service-connected "chronic diarrhea, tension headaches, and recurrent arthralgias."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. 
 
Finally, the Board takes this opportunity to note that service treatment records show a diagnosis of acute monoarticular arthritis of the right knee of uncertain etiology in November 1982.  By November 1984, the Veteran's right knee was noted to be asymptomatic.  Further, an August 1987 memorandum stated he had been deployed to an area where exposure to the Korean Hemorrhagic Fever virus may have occurred.  The symptoms of the Korean Hemorrhagic Fever virus were noted to be: retro-orbital headache, fever, myalgia, malaise, anorexia, decreased urine output, flu-like symptoms and proteinuria.  

The Board again notes, however, that fibromyalgia was never diagnosed in service.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO will arrange a VA examination for the Veteran with a board-certified rheumatologist who has not previously conducted a Compensation and Pension examination with the Veteran.  The claims file and a copy of this REMAND are to be provided to the examiner prior to the examination.  The physician must further review and acknowledge his or her review of the claims file and all records in Virtual VA.  The physician is to then opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's symptoms meet the criteria for a diagnosis of fibromyalgia.  
 
If so, is there at least a 50-50 probability his fibromyalgia is related to symptoms manifested during his active service, or is otherwise related to his active service.  The opinion must address both the theory of service incurrence, and secondary to an undiagnosed illness.  Any opinion must be fully explained and the rationale provided.  
 
The examiner must comment on the Veteran's in-service diagnosis of acute monoarticular right knee arthritis, and conduct all appropriate tests, to include tests for residuals of Korean Hemorrhagic Fever.  The examiner must address whether it is at least as likely as not that the appellant's current pathology is due to either of these disorders.  The examination should follow the most recent Disability Examination Worksheet for Fibromyalgia.
 
The examiner must opine as to whether the Veteran suffers from a low back disability which is distinct from his service-connected "arthralgias" or his claimed fibromyalgia.  If so, the examiner must specifically distinguish those symptoms associated with the Veteran's low back injury residuals, and those symptoms associated with his arthralgias/fibromyalgia.  If the symptoms cannot be distinguished that fact must be stated and an explanation why provided.   The examination must include range of motion testing of the spine, and follow the most recent Disability Examination Worksheet for the Spine.
 
If the examiner is unable to provide any requested  opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  
 
3.  The AMC/RO will advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record on a de novo basis.  The RO must ensure that the VA examining rheumatologist has specifically acknowledged his or her review of Virtual VA.  If any benefit sought on appeal remains denied, the appellant and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The AMC/RO should take specific care to avoid pyramiding the same manifestations of a disability under different Diagnostic Codes.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

